UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
BEN GARY TREISTMAN,
                                                     1:16-cv-1403
                       Plaintiff,                    (GLS/CFH)

                 v.

ANTHONY MCGINTY et al.,

                   Defendants.
________________________________

                                    ORDER

     Plaintiff pro se Ben Gary Treistman brought this action pursuant to 42

U.S.C. §§ 1981, 1983, and 1985(3), alleging that his due process rights

were violated in connection with a child custody hearing in Ulster County

Family Court. (See generally Compl., Dkt. No. 1.) On August 27, 2018,

the court dismissed the action in its entirety without leave to amend

because the complaint suffered from substantive defects that better

pleading could not cure. (Dkt. No 22 at 10-11.) Pending is Treistman’s

motion for reconsideration. (Dkt. No. 24.)

     “In order to prevail on a motion for reconsideration, the movant must

satisfy stringent requirements.” Clookey v. Citibank, N.A., 8:14-cv-1318,

2016 WL 3365438, at *1 (N.D.N.Y. June 16, 2016) (internal quotation
marks and citation omitted). Such motions “will generally be denied unless

the moving party can point to controlling decisions or data that the court

overlooked—matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Shrader v. CSX Transp., Inc.,

70 F.3d 255, 257 (2d Cir. 1995) (internal citations omitted); see Analytical

Surveys, Inc. v. Tonga Partners, 684 F.3d 36, 52 (2d Cir. 2012). “The

prevailing rule recognizes only three possible grounds upon which motions

for reconsideration may be granted; they are (1) an intervening change in

controlling law, (2) the availability of new evidence not previously available,

or (3) the need to correct a clear error of law or prevent manifest injustice.”

Clookey, 2016 WL 3365438, at *1 (internal quotation marks and citation

omitted); see Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable

Tr., 729 F.3d 99, 104 (2d Cir. 2013).

      Treistman contends that his motion for reconsideration is “based

upon new evidence or circumstances not available for consideration prior

to the instant order of dismissal.” (Dkt. No. 24 at 1.) Specifically,

Treistman asserts that “on January 10, 2018, the same family court case

was re-opened,” and thus “the family court case is indeed not definitively

closed, is currently ongoing, not speculative, and presents the same

                                        2
impending violation of federal law cited in the complaint.” (Id. at 2.)

      However, as the circumstances giving rise to his motion were known

to him more than seven months before the issuance of the Summary Order

he now asks the court to reconsider, Treistman fails to present new

evidence that was not previously available to him. See Amtrust N. Am.,

Inc. v. Safebuilt Ins. Servs., Inc., No. 14 Civ. 9494, 2015 WL 9480080, at

*2 (S.D.N.Y. Dec. 22, 2015) (“‘New evidence’ is evidence that existed at

the time of the motion, but was unavailable to the movant when the [c]ourt

made its previous ruling and could not have been found by due diligence.”)

(internal citations omitted). Consequently, Treistman’s motion for

reconsideration is denied.1 See Shrader, 70 F.3d at 257; Clookey, 2016

WL 3365438, at *1.

      Accordingly, it is hereby

      ORDERED that Treistman’s motion for reconsideration (Dkt. No. 24)

is DENIED; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties.

      1
       Treistman also requests leave to amend his complaint, (Dkt. No.
24 at 4), which is denied. See In re Assicurazioni Generali, S.P.A., 592
F.3d 113, 120 (2d Cir. 2010) (“The filing of an amended complaint is not
permissible once a judgment is entered unless the judgment is set aside
or vacated.”).
                                       3
IT IS SO ORDERED.

April 24, 2019
Albany, New York




                    4
